DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zschocke et al (“Novel Ion Exchange Membranes Based on an Aromatic Polyethersulfone”) in view of Beard et al (US 2010/0166961).
Zschocke et al teach (see abstract, pp. 328 and 329 and fig. 4) an asymmetric electrolyte membrane comprising a porous layer (“porous substructure”) comprising a hydrocarbon-based anion-exchange resin, which porous layer includes pores, and a dense layer (“skin layer”) comprising a hydrocarbon-based anion-exchange resin.  Zschocke et al teach (see top of page 331) exposing the membrane to either hydrochloric acid (an acid) or sodium hydroxide (a base) aqueous solutions.  
Note the preamble limitation “for a water electrolysis apparatus” has not been given patentable weight as it only refers to the intended use of the membrane.  See MPEP 2111.02.    The recitation of “for a water electrolysis apparatus” does not impart any additional structure and relates solely to how the membrane may be used. 
The porous layer of Zschocke et al inherently possesses both a pore size and a porosity; however, Zschocke et al fail to teach the pore size or porosity of the porous layer. 
Note that Zschocke et al teach (see paragraph spanning pages 326 and 327) making the asymmetric membrane via a phase inversion process.
Beard et al teach (see abstract, paragraphs [0033]-[0035]) that the use of phase separation (i.e. phase inversion) techniques permitted control of both cell (pore) size and percent porosity.
Therefore, in the absence of evidence of unexpected results of the claimed range, it would have been within the expected skill of a routineer in the art to have conducted routine experimentation to determine suitable or even optimal values for the pore size and porosity of the porous layer of Zschocke et al as suggested by Beard et al.  
Regarding claim 4, the dense layer (“skin layer”) of Zschocke et al does not include pores.
Regarding claim 5, Zschocke et al teach (see fig. 3) that the hydrocarbon-based anion-exchange resin was a “PES” (polyaryleneethersulfone) resin.
Regarding claim 8, the asymmetric membrane of Zschocke et al was an anion-exchange membrane (AEM) that would have been capable of being used in a water electrolysis apparatus.  
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Henkensmeier et al (US 2013/0323496) in view of Beard et al (US 2010/0166961) and Urakawa et al (WO 2016/096806).
Henkensmeier et al teach (see abstract, paragraphs [0003], [0068]-[0069]) an asymmetric electrolyte membrane comprising a porous layer (“porous layer”) comprising a fluorine-based cation-exchange resin, which porous layer includes pores, and a dense layer (“skin layer”) also comprising the fluorine-based cation-exchange resin.  
While the preamble limitation “for a water electrolysis apparatus” has not been given patentable weight as noted above, as the preamble only refers to the intended use of the membrane, the Office notes that Henkensmeier et al teach (see paragraph [0003]) that in the membrane may be used for electrolytic cells was contemplated. 
The porous layer of Henkensmeier et al inherently possesses both a pore size and a porosity; however, Henkensmeier et al fail to teach the pore size or porosity of the porous layer.
Note that Henkensmeier et al teach (see paragraph [0068] and [0089]) making the asymmetric membrane via a phase separation process.
Beard et al teach (see abstract, paragraphs [0033]-[0035]) that the use of phase separation techniques permitted control of both cell (pore) size and percent porosity.
Therefore, in the absence of evidence of unexpected results of the claimed range, it would have been within the expected skill of a routineer in the art to have conducted routine experimentation to determine suitable or even optimal values for the pore size and porosity of the porous layer of Henkensmeier et al as suggested by Beard et al.  
Henkensmeier et al do not teach a treatment step for the asymmetric electrolyte membrane comprising treating the membrane with one or more selected from a group consisting of an acid, hydrogen peroxide and a base.  
Urakawa et al teach (see abstract, page 30, line 25 to page 31, line 10) that polymer electrolyte membranes can be pretreated by treatment in hydrogen peroxide prior to use to remove residual organic impurities in the membrane.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have conducted the conventional step of treatment of the electrolyte membrane of Henkensmeier et al with hydrogen peroxide as suggested by Urakawa et al to achieve removal of any residual organic impurities remaining in the membrane after the phase separation process of Henkensmeier et al 
Regarding claim 4, Henkensmeier et al expressly teach (see figs. 1 and 2, and paragraph [0044]) that the dense layer (10) was non-porous (i.e. does not comprise pores). 
Regarding claim 5, Henkensmeier et al teach (see paragraph [0041]) that the cation exchange polymer used could be selected from polymers such as perfluorinated sulfonic acid, which are available under the tradenames Nafion®, Aquivion®, Aciplex®, and Flemion®.
Regarding claim 7, Henkensmeier et al teach the membrane being a proton exchange membrane (see paragraph [0006]).
Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Henkensmeier et al (US 2013/0323496) in view of Beard et al (US 2010/0166961) and Urakawa et al (WO 2016/096806) as applied to claim 1 above, and further in view of Mertesdorf et al (US 5,906,716), Dean et al (US 2012/0031772) and .
Henkensmeier et al, as noted above, suggested (see paragraph [0003]) that the membrane may be used for electrolytic cells.
However, Henkensmeier et al fail to teach the specifics of how to implement the asymmetric membrane into an electrolytic cell, such as through constructing a membrane electrode assembly using the asymmetric electrolyte membrane of claim 1.
Mertesdorf et al teach (see abstract, col. 4, line 53 through col. 5, line 30) an asymmetric electrolyte membrane that comprised a porous layer formed by a similar phase inversion process as that used by Henkensmeier et al.  Mertesdorf et al teach that the asymmetric membrane was implemented using a cation exchange membrane with an electrode formed directly on the porous surface of the membrane (i.e. “membrane/electrode composite”).  Mertesdorf et al mainly relates to fuel cells, but also mentions (see col. 1, lines 6-18) using the membrane/electrode composites for electrolysis cells.  
Dean et al teach (see abstract, fig. 1a, paragraph [0010]) that typical electrolysis cells include a membrane electrode assembly, wherein electrodes are supported “on or just within both polymer electrolyte faces” as can be seen in fig. 1a.  The electrodes comprised a cathode and an anode on opposing sides of the polymer electrolyte membrane (PEM).  The membrane electrode assembly of Dean et al was used for a water electrolysis apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the asymmetric membrane of Henkensmeier et al with the teachings of Mertesdorf et al and Dean et al by constructing the membrane electrode assembly of Dean et al by using the asymmetric membrane Henkensmeier et al as the polymer electrolyte membrane that was sandwiched between the anode and cathode.
Regarding claim 10, Henkensmeier et al and Mertesdorf et al fail to teach which of the electrodes, i.e. anode or cathode, is used adjacent to the porous layer and which is used adjacent to the dense layer.  Given the limited number of possibilities, which is two, either option would have been obvious to one of ordinary skill in the art as being immediately envisaged (see MPEP 2131.02) AND/OR it would have been well within the ordinary level of skill to have conducted routine experimentation to determine which option performed best.  
Regarding claim 11, Dean et al teach that the anode was selected as iridium oxide (a precious metal-based single oxide) and the cathode was selected as platinum (a transition metal).
Regarding claim 12, Dean et al teach constructing a water electrolysis apparatus using the membrane electrode assembly.  
Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive. Applicant has argued that Beard et al does not cure the deficiencies of either Zschocke et al or Henkensmeier et al because Beard et al do not teach a specific pore size or porosity.
First, regarding Applicant's contention regarding the fact finding by the Office from the Beard et al reference, the Office nowhere asserts that Beard et al teach a specific pore size or porosity.  The Office finds that Beard et al show that the conditions of process of forming the asymmetric membrane were known to be adjusted so as to control the pore size and porosity.  The finding of facts made by the Office do not assert that Beard et al teaches the claimed pore size and/or porosity.
The Office points to MPEP section 2144.05, particularly subsections II and III, in support of the finding of obviousness.  
Here, the prior art has established that control of the pore size and porosity of the asymmetric membrane was achievable according to the teachings of Beard et al.  Either Zschocke et al or Henkensmeier et al shows that the general conditions of an asymmetric membrane were known.  Thus, the prima facie case of obviousness is based upon the showing of the references of the general condition of an asymmetric membrane (either Zschocke et al or Henkensmeier et al) and that it was known in the prior art how to affect the claimed variables of pore size and porosity by control of process variables in the method of forming the asymmetric membrane.  Note that optimization of a variable within the general conditions of the prior art by routine experimentation is held to be prima facie obvious as per MPEP section 2144.05.II.A.
Thus, Applicant's argument that the rejection uses the problem solved as the reason to combine the prior art does not align with the guidance set forth in MPEP 2144.05 when addressing the obviousness of ranges.
Applicant’s amendment to claim 1 incorporating the limitations from prior claim 6 is sufficient to overcome the rejection grounds relying upon Henkensmeier et al.  However, further searching was conducted in view of the additional limitations, which resulted in the new grounds of rejection presented above additionally incorporating the teachings of Urakawa et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794